Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 1, 2014

                                     No. 04-12-00623-CV

                       TEAL TRADING AND DEVELOPMENT, LP,
                                    Appellant

                                                v.

           CHAMPEE SPRINGS RANCHES PROPERTY OWNERS ASSOCIATION,
                                  Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 06-500A
                          Honorable Michael Peden, Judge Presiding

                                        ORDER
Sitting:       Catherine Stone, Chief Justice
               Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice

       A majority of the en banc court denies Champee Springs’s motion for en banc
reconsideration. See TEX. R. APP. P. 41.2, 49.7.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court